
	
		II
		110th CONGRESS
		2d Session
		S. 2886
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2008
			Mr. Baucus (for himself,
			 Mr. Grassley, Mr. Salazar, Mr.
			 Schumer, Ms. Stabenow,
			 Mr. Smith, Mr.
			 Crapo, Mr. Rockefeller,
			 Mr. Kyl, and Ms. Snowe) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to amend
		  certain expiring provisions.
	
	
		1.Short title; amendment of
			 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited as the Alternative Minimum Tax and Extenders Tax Relief Act of
			 2008.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; amendment of 1986 Code; table of
				contents.
					TITLE I—Alternative minimum tax relief
					Sec. 101. Extension of alternative minimum tax relief for
				nonrefundable personal credits.
					Sec. 102. Extension of increased alternative minimum tax
				exemption amount.
					TITLE II—Individual tax provisions
					Sec. 201. Election to include combat pay as earned income for
				purposes of the earned income credit.
					Sec. 202. Distributions from retirement plans to individuals
				called to active duty.
					Sec. 203. Deduction for State and local sales
				taxes.
					Sec. 204. Deduction of qualified tuition and related
				expenses.
					Sec. 205. Deduction for certain expenses of elementary and
				secondary school teachers.
					Sec. 206. Modification of mortgage revenue bonds for
				veterans.
					Sec. 207. Tax-free distributions from individual retirement
				plans for charitable purposes.
					Sec. 208. Treatment of certain dividends of regulated
				investment companies.
					Sec. 209. Stock in RIC for purposes of determining estates of
				nonresidents not citizens.
					Sec. 210. Qualified investment entities.
					Sec. 211. Qualified conservation contributions.
					TITLE III—Business tax provisions
					Sec. 301. Extension and modification of research
				credit.
					Sec. 302. New markets tax credit.
					Sec. 303. Subpart F exception
				for active financing income.
					Sec. 304. Extension of look-thru rule for related controlled
				foreign corporations.
					Sec. 305. Extension of 15-year straight-line cost recovery for
				qualified leasehold improvements and qualified restaurant
				improvements.
					Sec. 306. Enhanced charitable deduction for contributions of
				food inventory.
					Sec. 307. Extension of enhanced charitable deduction for
				contributions of book inventory.
					Sec. 308. Modification of tax treatment of certain payments to
				controlling exempt organizations.
					Sec. 309. Basis adjustment to stock of S corporations making
				charitable contributions of property.
					Sec. 310. Increase in limit on cover over of rum excise tax to
				Puerto Rico and the Virgin Islands.
					Sec. 311. Parity in the application of certain limits to mental
				health benefits.
					Sec. 312. Extension of economic development credit for American
				Samoa.
					Sec. 313. Extension of mine rescue team training
				credit.
					Sec. 314. Extension of election to expense advanced mine safety
				equipment.
					Sec. 315. Extension of expensing rules for qualified film and
				television productions.
					Sec. 316. Deduction allowable with respect to income
				attributable to domestic production activities in Puerto Rico.
					Sec. 317. Extension of qualified zone academy
				bonds.
					Sec. 318. Indian employment credit.
					Sec. 319. Accelerated depreciation for business property on
				Indian reservation.
					Sec. 320. Railroad track maintenance.
					Sec. 321. Seven-year cost recovery period for motorsports
				racing track facility.
					Sec. 322. Expensing of environmental remediation
				costs.
					Sec. 323. Extension of work opportunity tax credit for
				Hurricane Katrina employees.
					TITLE IV—Extensions of energy provisions
					Sec. 401. Extension of credit for energy efficient
				appliances.
					Sec. 402. Extension of credit for nonbusiness energy
				property.
					Sec. 403. Extension of credit for residential energy efficient
				property.
					Sec. 404. Extension of renewable electricity, refined coal, and
				Indian coal production credit.
					Sec. 405. Extension of new energy efficient home
				credit.
					Sec. 406. Extension of energy credit.
					Sec. 407. Extension and modification of credit for clean
				renewable energy bonds.
					Sec. 408. Extension of energy efficient commercial buildings
				deduction.
					TITLE V—Tax administration
					Sec. 501. Permanent authority for undercover
				operations.
					Sec. 502. Permanent disclosures of certain tax return
				information.
					Sec. 503. Disclosure of information relating to terrorist
				activities.
				
			IAlternative
			 minimum tax relief
			101.Extension of
			 alternative minimum tax relief for nonrefundable personal credits
				(a)In
			 generalParagraph (2) of section 26(a) (relating to special rule
			 for taxable years 2000 through 2007) is amended—
					(1)by striking
			 or 2007 and inserting 2007, or 2008, and
					(2)by striking
			 2007 in the heading thereof and inserting
			 2008.
					(b) Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				102.Extension of
			 increased alternative minimum tax exemption amount
				(a)In
			 generalParagraph (1) of section 55(d) (relating to exemption
			 amount) is amended—
					(1)by striking
			 ($66,250 in the case of taxable years beginning in 2007) in
			 subparagraph (A) and inserting ($69,950 in the case of taxable years
			 beginning in 2008), and
					(2)by striking
			 ($44,350 in the case of taxable years beginning in 2007) in
			 subparagraph (B) and inserting ($46,200 in the case of taxable years
			 beginning in 2008).
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				IIIndividual tax
			 provisions
			201.Election to
			 include combat pay as earned income for purposes of the earned income
			 credit
				(a)In
			 generalSubclause (II) of section 32(c)(2)(B)(vi) (defining
			 earned income) is amended by striking January 1, 2008 and
			 inserting January 1, 2010.
				(b)Conforming
			 amendmentParagraph (4) of section 6428, as amended by the
			 Economic Stimulus Act of 2008, is amended to read as follows:
					
						(4)Earned
				incomeThe term earned income has the meaning set
				forth in section 32(c)(2) except that such term shall not include net earnings
				from self-employment which are not taken into account in computing taxable
				income.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2007.
				202.Distributions
			 from retirement plans to individuals called to active duty
				(a)In
			 GeneralClause (iv) of section 72(t)(2)(G) is amended by striking
			 December 31, 2007 and inserting January 1,
			 2010.
				(b)Effective
			 DateThe amendment made by this section shall apply to
			 individuals ordered or called to active duty on or after December 31,
			 2007.
				203.Deduction for State
			 and local sales taxes
				(a)In
			 generalSubparagraph (I) of section 164(b)(5) is amended by
			 striking January 1, 2008 and inserting January 1,
			 2010.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				204.Deduction of
			 qualified tuition and related expenses
				(a)In
			 generalSubsection (e) of section 222 (relating to termination)
			 is amended by striking December 31, 2007 and inserting
			 December 31, 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				205.Deduction for
			 certain expenses of elementary and secondary school teachers
				(a)In
			 generalSubparagraph (D) of
			 section 62(a)(2) (relating to certain expenses of elementary and secondary
			 school teachers) is amended by striking or 2007 and inserting
			 2007, 2008, or 2009.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2007.
				206.Modification
			 of mortgage revenue bonds for veterans
				(a)Qualified
			 Mortgage Bonds Used To Finance Residences for Veterans Without Regard to
			 First-Time Homebuyer RequirementSubparagraph (D) of section
			 143(d)(2) (relating to exceptions) is amended by inserting and after the
			 date of the enactment of the Alternative
			 Minimum Tax and Extenders Tax Relief Act of 2008 and before
			 January 1, 2010 after January 1, 2008.
				(b)Effective
			 DateThe amendment made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				207.Tax-free
			 distributions from individual retirement plans for charitable purposes
				(a)In
			 generalSubparagraph (F) of section 408(d)(8) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions made in taxable years beginning after December 31, 2007.
				208.Treatment of
			 certain dividends of regulated investment companies
				(a)Interest-related
			 dividendsSubparagraph (C) of section 871(k)(1) (defining
			 interest-related dividend) is amended by striking December 31,
			 2007 and inserting December 31, 2009.
				(b)Short-term
			 capital gain dividendsSubparagraph (C) of section 871(k)(2)
			 (defining short-term capital gain dividend) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2009.
				(c)Effective
			 dateThe amendments made by this section shall apply to dividends
			 with respect to taxable years of regulated investment companies beginning after
			 December 31, 2007.
				209.Stock in RIC
			 for purposes of determining estates of nonresidents not citizens
				(a)In
			 generalParagraph (3) of
			 section 2105(d) (relating to stock in a RIC) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to decedents
			 dying after December 31, 2007.
				210.Qualified
			 investment entities
				(a)In
			 generalClause (ii) of
			 section 897(h)(4)(A) (relating to termination) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2009.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 January 1, 2008.
				211.Qualified
			 conservation contributions
				(a)In
			 generalClause (vi) of section 170(b)(1)(E) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
				(b)Contributions
			 by corporate farmers and ranchersClause (iii) of section
			 170(b)(2)(B) (relating to termination) is amended by striking December
			 31, 2007 and inserting December 31, 2009.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2007.
				IIIBusiness tax
			 provisions
			301.Extension and
			 modification of research credit
				(a)ExtensionSection
			 41(h) (relating to termination) is amended—
					(1)by striking
			 December 31, 2007 and inserting December 31, 2009
			 in paragraph (1)(B),
					(2)by redesignating
			 paragraph (2) as paragraph (3), and
					(3)by inserting
			 after paragraph (1) the following new paragraph:
						
							(2)Termination of
				alternative incremental creditNo election under subsection
				(c)(4) shall apply to amounts paid or incurred after December 31,
				2007.
							.
					(b)Modification of
			 alternative simplified creditParagraph (5)(A) of section 41(c)
			 (relating to election of alternative simplified credit) is amended to read as
			 follows:
					
						(A)In
				general
							(i)Calculation of
				creditAt the election of the taxpayer, the credit determined
				under subsection (a)(1) shall be equal to the applicable percentage (as defined
				in clause (ii)) of so much of the qualified research expenses for the taxable
				year as exceeds 50 percent of the average qualified research expenses for the 3
				taxable years preceding the taxable year for which the credit is being
				determined.
							(ii)Applicable
				percentageFor purposes of the calculation under clause (i), the
				applicable percentage is—
								(I)14 percent, in
				the case of taxable years ending before January 1, 2009, and
								(II)16 percent, in
				the case of taxable years beginning after December 31,
				2008.
								.
				(c)Conforming
			 amendmentSubparagraph (D) of section 45C(b)(1) (relating to
			 special rule) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
				(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2007.
				302.New markets tax
			 creditSubparagraph (D) of
			 section 45D(f)(1) (relating to national limitation on amount of investments
			 designated) is amended by striking and 2008 and inserting
			 2008, and 2009.
			303.Subpart
			 F exception for active financing
			 income
				(a)Exempt
			 insurance incomeParagraph (10) of section 953(e) (relating to
			 application) is amended—
					(1)by striking
			 January 1, 2009 and inserting January 1, 2010,
			 and
					(2)by striking
			 December 31, 2008 and inserting December 31,
			 2009.
					(b)Exception to
			 treatment as foreign personal holding company incomeParagraph
			 (9) of section 954(h) (relating to application) is amended by striking
			 January 1, 2009 and inserting January 1,
			 2010.
				304.Extension of
			 look-thru rule for related controlled foreign corporations
				(a)In
			 generalSubparagraph (B) of section 954(c)(6) (relating to
			 application) is amended by striking January 1, 2009 and
			 inserting January 1, 2010.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years of foreign corporations beginning after December 31, 2007, and to taxable
			 years of United States shareholders with or within which such taxable years of
			 foreign corporations end.
				305.Extension of
			 15-year straight-line cost recovery for qualified leasehold improvements and
			 qualified restaurant improvements
				(a)In
			 generalClauses (iv) and (v) of section 168(e)(3)(E) (relating to
			 15-year property) are each amended by striking January 1, 2008
			 and inserting January 1, 2010.
				(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2007.
				306.Enhanced
			 charitable deduction for contributions of food inventory
				(a)In
			 generalClause (iv) of section 170(e)(3)(C) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after December 31, 2007.
				307.Extension of
			 enhanced charitable deduction for contributions of book inventory
				(a)ExtensionClause
			 (iv) of section 170(e)(3)(D) (relating to termination) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2009.
				(b)Clerical
			 amendmentClause (iii) of section 170(e)(3)(D) (relating to
			 certification by donee) is amended by inserting of books after
			 to any contribution.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made after December 31, 2007.
				308.Modification of
			 tax treatment of certain payments to controlling exempt organizations
				(a)In
			 generalClause (iv) of section 512(b)(13)(E) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 received or accrued after December 31, 2007.
				309.Basis adjustment to
			 stock of S corporations making charitable contributions of property
				(a)In
			 generalThe last sentence of section 1367(a)(2) (relating to
			 decreases in basis) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2007.
				310.Increase in
			 limit on cover over of rum excise tax to Puerto Rico and the Virgin
			 Islands
				(a)In
			 generalParagraph (1) of section 7652(f) is amended by striking
			 January 1, 2008 and inserting January 1,
			 2010.
				(b)Effective
			 dateThe amendment made by this section shall apply to distilled
			 spirits brought into the United States after December 31, 2007.
				311.Parity in the
			 application of certain limits to mental health benefits
				(a)In
			 generalSubsection (f) of section 9812 (relating to application
			 of section) is amended—
					(1)by striking
			 and at the end of paragraph (2),
					(2)by striking the
			 period at the end of paragraph (3) and inserting , and before the date
			 of the enactment of the Alternative Minimum
			 Tax and Extenders Tax Relief Act of 2008, and, and
					(3)by adding at the
			 end the following new paragraph:
						
							(4)after December
				31,
				2009.
							.
					(b)Amendment to
			 the Employee Retirement Income Security Act of 1974Section
			 712(f) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1185a(f)) is amended by inserting , and before the date of the enactment
			 of the Alternative Minimum Tax and Extenders
			 Tax Relief Act of 2008, and after December 31, 2009 after
			 December 31, 2007.
				(c)Amendment to
			 the Public Health Service ActSection 2705(f) of the Public
			 Health Service Act (42 U.S.C. 300gg–5(f)) is amended by inserting , and
			 before the date of the enactment of the Alternative Minimum Tax and Extenders Tax Relief Act of
			 2008, and after December 31, 2009 after December
			 31, 2007.
				(d)Effective
			 dateThe amendments made by this section shall apply to benefits
			 for services furnished on or after the date of the enactment of this
			 Act.
				312.Extension of
			 economic development credit for American Samoa
				(a)In
			 generalSubsection (d) of
			 section 119 of division A of the Tax Relief and Health Care Act of 2006 is
			 amended—
					(1)by
			 striking first two taxable years and inserting first 4
			 taxable years, and
					(2)by striking
			 January 1, 2008 and inserting January 1,
			 2010.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				313.Extension of
			 mine rescue team training creditSection 45N(e) (relating to termination) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2009.
			314.Extension of
			 election to expense advanced mine safety equipmentSection
			 179E(g) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
			315.Extension of
			 expensing rules for qualified film and television productionsSection 181(f) (relating to termination) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2009.
			316.Deduction
			 allowable with respect to income attributable to domestic production activities
			 in Puerto Rico
				(a)In
			 generalSubparagraph (C) of section 199(d)(8) (relating to
			 termination) is amended—
					(1)by striking
			 first 2 taxable years and inserting first 4 taxable
			 years, and
					(2)by striking
			 January 1, 2008 and inserting January 1,
			 2010.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				317.Extension of
			 qualified zone academy bonds
				(a)In
			 generalParagraph (1) of section 1397E(e) is amended by striking
			 and 2007 and inserting 2007, 2008, and
			 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
				318.Indian employment
			 credit
				(a)In
			 generalSubsection (f) of section 45A (relating to termination)
			 is amended by striking December 31, 2007 and inserting
			 December 31, 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				319.Accelerated
			 depreciation for business property on Indian reservation
				(a)In
			 generalParagraph (8) of section 168(j) (relating to termination)
			 is amended by striking December 31, 2007 and inserting
			 December 31, 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2007.
				320.Railroad track
			 maintenance
				(a)In
			 generalSubsection (f) of section 45G (relating to application of
			 section) is amended by striking January 1, 2008 and inserting
			 January 1, 2010.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred during taxable years beginning after December 31,
			 2007.
				321.Seven-year cost
			 recovery period for motorsports racing track facility
				(a)In
			 generalSubparagraph (D) of section 168(i)(15) (relating to
			 termination) is amended to read as follows:
					
						(D)Application of
				paragraphSuch term shall apply to property placed in service
				after the date of the enactment of the Alternative Minimum Tax and Extenders Tax Relief Act of
				2008 and before January 1,
				2010.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				322.Expensing of
			 environmental remediation costs
				(a)In
			 generalSubsection (h) of section 198 (relating to termination)
			 is amended by striking December 31, 2007 and inserting
			 December 31, 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred after December 31, 2007.
				323.Extension of work
			 opportunity tax credit for Hurricane Katrina employees
				(a)In
			 generalParagraph (1) of
			 section 201(b) of the Katrina Emergency Tax Relief Act of 2005 is amended by
			 striking 2-year and inserting 4-year.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to individuals hired after August 27, 2007.
				IVExtensions of
			 energy provisions
			401.Extension of
			 credit for energy efficient appliances
				(a)In
			 generalSubsection (b) of section 45M (relating to applicable
			 amount) is amended by striking calendar year 2006 or 2007 each
			 place it appears in paragraphs (1)(A)(i), (1)(B)(i), (1)(C)(ii)(I), and
			 (1)(C)(iii)(I), and inserting calendar year 2006, 2007, 2008, or
			 2009.
				(b)Restart of
			 credit limitationParagraph (1) of section 45M(e) (relating to
			 aggregate credit amount allowed) is amended by inserting beginning after
			 December 31, 2007 after for all prior taxable
			 years.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 appliances produced after December 31, 2007.
				402.Extension of
			 credit for nonbusiness energy property
				(a)In
			 generalSection 25C(g)
			 (relating to termination) is amended by striking December 31,
			 2007 and inserting December 31, 2009.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2007.
				403.Extension of
			 credit for residential energy efficient propertySection 25D(g) (relating to termination) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2009.
			404.Extension of
			 renewable electricity, refined coal, and Indian coal production
			 creditSection 45(d) (relating
			 to qualified facilities) is amended by striking January 1, 2009
			 each place it appears in paragraphs (1), (2), (3), (4), (5), (6), (7), (8),
			 (9), and (10) and inserting January 1, 2010.
			405.Extension of new energy efficient home
			 creditSubsection (g) of
			 section 45L (relating to termination) is amended by striking December
			 31, 2008 and inserting December 31, 2009.
			406.Extension of
			 energy credit
				(a)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 (relating to energy credit) are each amended by striking January 1,
			 2009 and inserting January 1, 2010.
				(b)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) (relating to
			 qualified fuel cell property) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
				(c)Microturbine
			 propertySubparagraph (E) of section 48(c)(2) (relating to
			 qualified microturbine property) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
				407.Extension and
			 modification of credit for clean renewable energy bonds
				(a)ExtensionSection
			 54(m) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
				(b)Increase in
			 national limitationSection 54(f) (relating to limitation on
			 amount of bonds designated) is amended—
					(1)by striking
			 $1,200,000,000 in paragraph (1) and inserting
			 $1,600,000,000, and
					(2)by striking
			 $750,000,000 in paragraph (2) and inserting
			 $1,000,000,000.
					(c)Modification of
			 ratable principal amortization requirement
					(1)In
			 generalParagraph (5) of section 54(l) is amended to read as
			 follows:
						
							(5)Ratable
				principal amortization requiredA bond shall not be treated as a clean
				renewable energy bond unless it is part of an issue which provides for an equal
				amount of principal to be paid by the qualified issuer during each 12-month
				period that the issue is outstanding (other than the first 12-month
				period).
							.
					(2)Technical
			 amendmentThe third sentence of section 54(e)(2) is amended by
			 striking subsection (l)(6) and inserting subsection
			 (l)(5).
					(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				408.Extension of
			 energy efficient commercial buildings deductionSection 179D(h) (relating to termination) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2009.
			VTax
			 administration
			501.Permanent
			 authority for undercover operations
				(a)In
			 generalSection 7608(c)
			 (relating to rules relating to undercover operations) is amended by striking
			 paragraph (6).
				(b)Effective
			 dateThe amendment made by this section shall apply to operations
			 conducted after the date of the enactment of this Act.
				502.Permanent
			 disclosures of certain tax return information
				(a)Disclosures To
			 facilitate combined employment tax reporting
					(1)In
			 generalSection 6103(d)(5) (relating to disclosure for combined
			 employment tax reporting) is amended—
						(A)by striking
			 reporting in the heading thereof and all
			 that follows through The Secretary in subparagraph (A) and
			 inserting reporting.—The Secretary, and
						(B)by striking
			 subparagraph (B).
						(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 disclosures after the date of the enactment of this Act.
					(b)Disclosures
			 relating to certain programs administered by the Department of Veterans
			 Affairs
					(1)In
			 generalSection 6103(l)(7)(D) (relating to programs to which rule
			 applies) is amended by striking the last sentence.
					(2)Technical
			 amendmentSection 6103(l)(7)(D)(viii)(III) is amended by striking
			 sections 1710(a)(1)(I), 1710(a)(2), 1710(b), and 1712(a)(2)(B)
			 and inserting sections 1710(a)(2)(G), 1710(a)(3), and
			 1710(b).
					503.Disclosure of
			 information relating to terrorist activities
				(a)Disclosure of
			 return information to apprise appropriate officials of terrorist
			 activitiesClause (iv) of section 6103(i)(3)(C) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
				(b)Disclosure upon
			 request of information relating to terrorist
			 activitiesSubparagraph (E) of section 6103(i)(7) (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 disclosures after the date of the enactment of this Act.
				
